DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.
Claims 3-6 and 8-20 are withdrawn from consideration.

Election/Restrictions
Applicant’s election of the species represented in Figure 13, claims 1, 2, and 7, in the reply filed on 12/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-6 and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/24/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
There is a lack of antecedent basis for “the metal” in the limitation “a first metal layer disposed on the first outer surface, the first metal formed of a electroplated metal to provide a first appearance” as there is no previous recitation of “a first metal”. It is not clear if “the first metal” is meant to be “the first metal layer” or “a first metal” that is used to make the first metal layer, or an additional component separate from “the first metal layer”. The same holds true for the claimed “the second metal” in the next paragraph. For examination purposes “the first metal” and “the second metal” will be interpreted as “a first metal” of the first metal layer and “a second metal” of the second metal layer.
There is a lack of antecedent basis for “the first electroplated material” and “the second electroplated material” in the claims. There is no previous recitation of “a first electroplated material” or “a second electroplated material”. It is unclear if “the first electroplated material” is the same component as the claimed “a electroplated metal” in the first layer or an additional or separate component. The same holds true for the “second electroplated material”. It is unclear if “the second electroplated material” is the same or different from the “second electroplated metal”. For examination purposes the first and second electroplated materials will be considered to correspond to the electroplated metal in the first metal layer and the second electroplated metal in the second metal layer respectively.
Regarding claim 2,
Claim 2 is rendered indefinite due to its dependency on claim 1.
Regarding claim 7,
There is a lack of antecedent basis for “the plateable portions” in the claim as there is no previous recitation of “a plateable portion(s)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by La Vallee (US 2016/0333491 A1) in view of Jones (US 2014/0329045 A1).
Regarding claim 1,
La Vallee teaches a decorative plate for use in automotive applications (an automotive trim) having multiple surface finishes (La Vallee: abstract; par. 0002). The limitation requiring the claimed component to be “an automotive trim” is merely intended use of the claimed component. The preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II. The claim limitation will be met if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
The trim comprises a first segment (116, a first portion) having a first outer surface and a second segment 118, a second portion) having a second outer surface (La Vallee: see adapted Fig. 3; par. 0022-0024). The first and second outer surfaces may together form an exterior surface of the automotive trim component as they are an exterior facing surface. 
A barrier (214) may be formed of a thermoplastic material, such as polycarbonate, between the first and second portions in which the barrier may be formulated in various manners to be formed of an electrically insulating material configured to electrically isolate the first and second portions (La Vallee: par. 0022-0024). The barrier may be considered to have a cross section that is “generally trapezoidal” as a cross section of the barrier layer may be sliced out (see circled portion below) in which the left and right sides are parallel and due to the curvature of the trim piece being followed by the barrier the top and bottom would be slightly different and thus not completely parallel. Thus, the cross-sectional shape circled below would satisfy a “generally” (allows for some variation in the shape) trapezoidal shape. Additionally, the barrier may be considered to extend at least partially over the first and second outer surfaces of each the first and second portions as the first and second outer surfaces of said first and second portions extend around the entirety of said first and second portions in which the barrier extends over depending on the perspective taken when viewing the piece as shown in Figure 3.
A first metal layer (124) disposed on the first outer surface and is formed of a electroplated material which inherently provides a first appearance and a second metal layer (132) disposed on the second outer surface and is formed of a second metal which inherently has a second appearance (La Vallee: par. 0022-0031). The two metal layers may result in different metal finishes in addition to the two segments having a different size and shape and thus may have different appearances (La Vallee: par. 0031). The barrier prevents any of the first La Vallee: par. 0023 and 0024).

    PNG
    media_image1.png
    349
    863
    media_image1.png
    Greyscale

The limitations requiring the first portion and the second portion to be formed by “an injection molding process” are product by process limitations. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113. In this case, there appears to be no structural difference between the claimed first and second portions and the structure disclosed by the prior art. Additionally, La Vallee does teach the use of injection molding processes to form the trim (La Vallee: 0024, 0026, and claim 13).
La Vallee is silent towards the specific compositions of the first and second portions and is thus silent towards the first portion and the second portion being formed of a thermoplastic resin that is electrically conductive. However, La Vallee does teach the portions may be formed of an electrically conductive plastic (La Vallee: par. 0021
Jones teaches a core material that may be formed from injection molding is preferably formed of conductive thermoplastic polymers which are attenable to electroplating to form a metal outer layer composed of overlapping metal materials as that of La Vallee to provide the article with improved aesthetic and wear properties while using reduced metallic raw materials and reduced weight (Jones: abstract; par. 0023-0072, 0046, and 0066-0067).
La Vallee and Jones are in the corresponding field of injection molded conductive plastics which are electroplated with overlapping metal materials to form superior aesthetic appearances. Therefore, it would be obvious to one of ordinary skill in the art to utilize a conductive thermoplastic polymer of Jones as the conductive plastic in La Vallee as known suitable material for use in electroplating articles to provide for the advantages of improved aesthetics and wear properties while reducing the weight of the article as taught by Jones.
Regarding claim 7,
La Vallee in view of Jones teaches the molded article of claim 1. La Vallee further teaches the barrier (214) may extend outwardly beyond the first and second outer surfaces of the plateable portions in a in a direction transverse to the outer surface of the one of the plateable portions as it extends above and below said first and second outer surfaces of the claimed portions as depicted in Fig. 3 (La Vallee: Fig. 3; par. 0024).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783